                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


REG TRANSPORT SERVICES, LLC,

        Plaintiff,                            :       Case No. 2:18-cv-1176

       -vs-                                           Judge Sarah D. Morrison
                                                      Magistrate Judge Chelsey M. Vascura
DUTCH MILLER CHRYSLER/JEEP/RAM,
et al.,
                              :
        Defendants.

                                    OPINION AND ORDER

       This matter is before the Court upon Defendant Dutch Miller Chrysler/Jeep/Ram’s

Motion to Dismiss Plaintiff’s Complaint for Lack of Personal Jurisdiction or, in the Alternative,

for Transfer of Venue (ECF No. 11), Plaintiff’s Response in Opposition to Defendant’s Motion

to Dismiss (ECF No. 12), and Defendant’s Reply in Support of its Motion to Dismiss (ECF No.

13). For the reasons that follow, the Court GRANTS Defendant’s Motion and TRANSFERS the

case to the United States District Court for the Southern District of West Virginia, Charleston

Division.

I.     FACTUAL BACKGROUND

       There is no real dispute as to the facts relating to jurisdiction. Plaintiff Reg Transport

Services, LLC (“Plaintiff”) has its principle place of business in Fairfield County, Ohio. (Compl.,

¶ 2, ECF No. 4). Defendant Dutch Miller Chrysler/Jeep/Ram (“Defendant”) is a licensed

automobile dealer in West Virginia with its principle place of business in South Charleston, West




                                                  1
Virginia.1 (Id. ¶ 3; Def. Ex. A, Wood Affidavit, ¶ 2, ECF No. 11-2). In addition to providing

general contact information and the company’s history, Defendant’s website states that it

“proudly serve[s] the Tri-State.” (Pl. Ex. 3, Website, ECF No. 12-4).

       Defendant has never been an Ohio corporation and has never been licensed or authorized

to do business in Ohio. (Wood Aff., ¶ 3). Defendant has never maintained an office in Ohio,

employed a sales force in Ohio, maintained an agent for service of process in Ohio, paid taxes in

Ohio, employed anyone in Ohio for any purpose, maintained corporate records in Ohio, held an

Ohio license, owned or leased personal property in Ohio, or maintained any office, equipment,

bank account, telephone number, or other tangible asset in Ohio. (Id. ¶ 4). Since Defendant’s

incorporation in April 2014, most of the dealership’s gross revenue and net profits have come

from the sale of vehicles to West Virginia residents. (Id. ¶ 6). Defendant acknowledges that

while it has sold vehicles to residents of other states, including Ohio, revenue and profits from

such sales have always been “de minimus.” (Id.). Regardless, all vehicles sold and leased by

Defendant are purchased and delivered to buyers in West Virginia. (Id.).

       In April 2018, Plaintiff’s representative, Shirley Vernon—who had previous experience

purchasing from Dutch Miller—reached out to Defendant by telephone to inquire about the

purchase of a refrigerated commercial vehicle for Plaintiff’s business. (Compl., ¶ 9; Wood Aff., ¶

7; Pl. Ex. 1, Vernon Affidavit, ¶ 3, ECF No. 12-1). Discussions between the parties resulted in

Defendant agreeing to work with a third party suggested by Plaintiff, Thermo King,2 to upfit a




1
  Based on a discrepancy between Mr. Wood’s affidavit and the undisputed printout of
Defendant’s website, it is unclear to the Court whether there is only one dealership location or
three. Regardless, there are no locations alleged outside of West Virginia. (Compare Def. Ex. A,
Wood Aff., ¶ 2, ECF No. 11-2 with Pl. Ex. 3, Website, ECF No. 12-4).
2
  Dutch Miller filed a Third Party Complaint against Thermo King on April 22, 2019,
approximately four months after they filed the instant Motion.
                                                 2
2018 Dodge Ram Promaster 2500 cargo van with specific FDA compliant refrigeration

requirements. (Compl., ¶¶ 9–12; Wood Aff., ¶ 8). Thermo King is a foreign corporation

authorized to do business in Virginia. (Wood Aff., ¶ 9).

        On April 21, 2018, Plaintiff entered into an installment sale contract to purchase the

upfitted van from Defendant at the dealership in West Virginia. (Compl., ¶ 14). According to

Plaintiff, Defendant was aware that the van was ultimately going to be used for business in Ohio.

(Id. ¶ 15). On May 25, 2018, a representative of Plaintiff picked up the upfitted van from the

Thermo King facility in Charleston, West Virginia. (Wood Aff., ¶ 12). Shortly after leaving

Thermo King, Plaintiff’s representative called Defendant to express dissatisfaction with the upfit

work. (Id.). According to Plaintiff, the upfit work done was “substandard, shoddy and done in an

unworkmanlike manner.” (Compl., ¶ 17). Plaintiff alleges this discovery occurred once the

upfitted van was back in Ohio. (Id.). Upon confronting Defendant about the work done over the

phone, Defendant assured Plaintiff it would fix the problems and arranged for Plaintiff to bring

the van back down to West Virginia. (Id. ¶ 18; Wood Aff., ¶ 13). On May 30, Plaintiff’s

representative drove the vehicle to Thermo King’s facility in West Virginia, but for reasons

unknown to Defendant nothing occurred to reconcile the issues. (Wood Aff., ¶ 14).

        On September 6, 2018, Plaintiff filed a complaint in the Court of Common Pleas in

Fairfield County alleging claims for (1) breach of contract; (2) negligence; (3) fraud and

misrepresentation; (4) restitution; and (5) unreasonable delay. (ECF No. 4). On October 3, 2018,

Defendant removed the case to this Court pursuant to 28 U.S.C. § 1332. (ECF No. 1). Defendant

filed its Answer the next day. (ECF No. 5).

        On December 14, 2018, Defendant moved to dismiss the Complaint for lack of personal

jurisdiction, or in the alternative, for transfer of this case to the United States District Court for



                                                   3
the Southern District of West Virginia. (ECF No. 11). Plaintiff filed its Memorandum in

Opposition on December 23. (ECF No. 12). Defendant filed its Reply on January 6, 2019. (ECF

No. 13). Defendant’s Motion to Dismiss is now ripe for review.

II.    STANDARD OF REVIEW

       Plaintiff has the burden of proving personal jurisdiction. Theunissen v. Matthews, 935

F.2d 1454, 1458 (6th Cir. 1991). “[I]n the face of a properly supported motion for dismissal, the

plaintiff may not stand on his pleadings but must, by affidavit or otherwise, set forth specific

facts showing that the court has jurisdiction.” Id. If the Court rules on a Federal Rule of Civil

Procedure 12(b)(2) motion prior to trial, “it has the discretion to adopt any of the following

courses of action: (1) determine the motions based on affidavits alone; (2) permit discovery,

which would aid in resolution of the motion; or (3) conduct an evidentiary hearing on the merits

of the motion.” Intera Corp. v. Henderson, 428 F.3d 605, 614 n.7 (6th Cir. 2005). “[T]he

decision whether to grant discovery or an evidentiary hearing before ruling on a 12(b)(2) motion

is discretionary.” Burnshire Dev., LLC v. Cliffs Reduced Iron Corp., 198 Fed. Appx. 425, 434

(6th Cir. 2006). Here, neither side has requested further discovery or an evidentiary hearing, and

the Court concludes that neither is necessary in order to rule on Defendant’s Motion.

       When a court resolves a Rule 12(b)(2) motion based on “written submissions and

affidavits . . . rather than resolving the motion after an evidentiary hearing or limited discovery,

the burden on the plaintiff is ‘relatively slight,’ . . . and ‘the plaintiff must make only a prima

facie showing that personal jurisdiction exists in order to defeat dismissal.’” Air Prods. &

Controls, Inc. v. Safetech Int’l, Inc., 503 F.3d 544, 549 (6th Cir. 2007) (quoting Am. Greetings

Corp. v. Cohn, 839 F.2d 1164, 1169 (6th Cir. 1988) and Theunissen, 935 F.2d at 1458).

Similarly, in the absence of an evidentiary hearing, a court will generally apply a prima facie

standard weighing the evidence in the light most favorable to the plaintiff. Dean v. Motel 6
                                                   4
Operating L.P., 134 F.3d 1269, 1272 (6th Cir. 1998); see also CompuServe, Inc. v. Patterson, 89

F.3d 1257, 1262 (6th Cir. 1996) (“[A] court disposing of a 12(b)(2) motion does not weigh the

controverting assertions of the party seeking dismissal . . . because we want to prevent non-

resident defendants from regularly avoiding personal jurisdiction simply by filing an affidavit

denying all jurisdictional facts.” (internal quotations and emphasis omitted)). But the Court may

consider a defendant’s undisputed factual assertions. Conn v. Zakharov, 667 F.3d 705, 711 (6th

Cir. 2012). Moreover, where “there does not appear to be any real dispute over the facts relating

to jurisdiction, the prima facie proposition loses some of its significance.” Id. (internal quotations

omitted).

       In support of its Motion, Defendant filed several contract documents (ECF No. 11-3

through 11-7) and an affidavit of Roger Wood, General Sales Manager of Dutch Miller (ECF

No. 11-2). Plaintiff countered with an affidavit of Shirley Vernon, a representative of Reg

Transport (ECF No. 12-1), Rebecca Giligan, a former customer of Dutch Miller (ECF No. 12-2),

Defendant’s affidavit of Roger Wood (ECF No. 12-3), and a printout of Dutch Miller’s website

(ECF No. 12-4).

III.   ANALYSIS

       A. Personal Jurisdiction

        “Federal courts ordinarily follow state law in determining the bounds of their jurisdiction

over persons.” Daimler AG v. Bauman, 571 U.S. 117, 125 (2014) (citing Fed. R. Civ. P.

4(k)(1)(A)). In a diversity action, the law of the forum state is applied to decide whether personal

jurisdiction exists. Calphalon Corp. v. Rowlette, 228 F.3d 718, 721 (6th Cir. 2000). Because

“Ohio’s long-arm statute is not coterminous with federal constitutional limits,” to establish a

prima facie case of personal jurisdiction, a plaintiff must demonstrate that (1) Ohio’s long-arm



                                                  5
statute has been satisfied and (2) exercising jurisdiction would comport with the Due Process

Clause of the Fourteenth Amendment of the United States Constitution. Schneider v. Hardesty,

669 F.3d 693, 699 (6th Cir. 2012) (internal quotations omitted); Kauffman Racing Equip., LLC v.

Roberts, 930 N.E.2d 784, 790 (Ohio 2010)).

        “Ohio’s long-arm statute grants Ohio courts personal jurisdiction over a non-resident if

his conduct falls within the nine bases for jurisdiction listed by the statute.” Conn, 667 F.3d at

712. In pertinent part, the Ohio long-arm statute provides:

       (A) A court may exercise personal jurisdiction over a person who acts directly or
       by an agent, as to a cause of action arising from the person’s: . . .


       (2) Contracting to supply services or goods in this state; . . .


       (4) Causing tortious injury in this state by an act or omission outside this state if he
       regularly does or solicits business, or engages in any other persistent course of
       conduct, or derives substantial revenue from goods used or consumed or services
       rendered in this state[.]

Ohio Rev. Code § 2307.382. Therefore, Plaintiff must make a prima facie showing that

Defendant satisfies one of these categories. (See Pl. Mem. Opp., 8).

   1. Contracting to Supply Goods in Ohio

        “[T]he actual transaction of business in-state is a prerequisite to the exercise of long-arm

jurisdiction under § 2307.382(A)(2).” Rosenberg v. ABF Freight System, Inc., No. 13CV651,

2014 WL 1308805, at * 5 (S.D. Ohio Mar. 31, 2014) (internal quotations omitted). In other

words, § 2307.382(A)(2) only applies where the parties’ contract requires the defendant to

supply either goods or services in Ohio. Nationwide Ins. Co. v. Hampton Supply Inc., 829 F.

Supp. 915, 916 fn.1 (S.D. Ohio 1993).

       In Highway Auto Sales, Inc. v. Auto-Konig of Scottsdale, Inc., the court found Ohio’s

long arm-arm statute satisfied under subsection (A)(2) where the defendant contracted to supply

                                                  6
a vehicle to the Ohio plaintiff, including delivering the vehicle from defendant’s place of

business in Arizona to Ohio. 943 F. Supp. 825, 829 (N.D. Ohio 1996). By contrast, in Nicholson

v. Jayco, Inc., the court held that the same subsection was not satisfied where the Ohio plaintiff

negotiated with the defendant by telephone and e-mail to buy an RV and subsequently drove

down to the defendant’s business in Texas to execute the sales agreement and take delivery of

the RV. No. 15CV2010, 2016 WL 5463215, at *5 (N.D. Ohio Sep. 29, 2016); see also Brunner

v. Hampson, 441 F.3d 457, 464 (6th Cir. 2006) (explaining that a Canadian company arranging a

hunting trip to Canada for an Ohio resident by telephone, fax, email, and mail did not provide a

factual basis to support that the company contracted to supply any goods or services in Ohio).

       Plaintiff argues that the Defendant has “contracted with numerous Ohio residents for the

sale or leasing of vehicles.” (Pl. Mem. Opp., 8). Even if true, Plaintiff does not allege that

Defendant transacted any business in Ohio. Nearly identical to the facts in Nicholson, Plaintiff

negotiated for the sale of the van with Defendant by telephone, signed the contract for the van in

West Virginia, and picked up the van in West Virginia. (Wood Aff., ¶¶ 7, 11–12). Contrary to

Plaintiff’s assertion, the sole fact that Defendant entered into a contract with an Ohio company is

not enough to satisfy Ohio’s long-arm statute under subsection (A)(2).

   2. Causing Tortious Injury in Ohio by an Act or Omission Outside of Ohio

       Section 2307.382(A)(4) first requires that the plaintiff establish that the tortious injury

alleged occurred in Ohio. Oasis Corp. v. Judd, 132 F. Supp. 2d. 612, 620 (S.D. Ohio 2001).

According to the Complaint, the alleged injury here is the deficient upfitting of the 2018 Dodge

Ram Promaster 2500 cargo van purchased by Plaintiff. (Compl., ¶¶ 1, 19). While Plaintiff alleges

that the “shoddy” work was discovered once the van was back in Ohio, there is no dispute that

all work performed (or not performed) on the van occurred in West Virginia at either Dutch



                                                  7
Miller or Thermo King. (Wood Aff., ¶¶ 11–12). Additionally, all communication from

Defendant to Plaintiff regarding the upfit work was made through telephone or email outside of

Ohio. (Compl., ¶ 40; Wood Aff., ¶¶ 4, 5, 7–8, 11). Assuming Plaintiff can prove that Defendant

was negligent in upfitting the van or fraudulent in representing its ability to upfit the van, the

“improper upfit, shoddy workmanship and inability of the [v]an to meet the FDA standards for

proper transportation of FDA goods” occurred in West Virginia and the causes of action arose

out of such injury in West Virginia. (Pl. Mem. Opp., 2). It is irrelevant for tortious injury

purposes that Plaintiff discovered the deficient upfitting in Ohio or suffered further economic

consequences as a result of the loss of use of the van in Ohio. See Black v. Bews, No. 11CV65,

2011 WL 3812151, at *6 (S.D. Ohio Aug. 5, 2011) (“[A] tortious injury is not considered to have

occurred in Ohio simply because a party continued to suffer from the effects of the injury after

returning to Ohio.” (internal quotations omitted)); Logue v. Siesta-4-Rent, No. 05CV132, 2005

WL 1421958, at * 3 (S.D. Ohio June 17, 2005) (explaining that a tortious injury does not occur

in Ohio because “some damages for those injuries may have a connection in Ohio”).

       However, even if the tortious injury did occur in Ohio, Plaintiff has also failed to set forth

a prima facie showing that Defendant “1) derives ‘substantial revenue’ from goods used in Ohio;

2) regularly does or solicits business in Ohio; or 3) engages in any other persistent course of

conduct in Ohio” as required under § 2307.382(A)(4). Nicholson, 2016 WL 5463215 at *6

(internal quotations omitted). “The analysis here mirrors that used to determine ‘purposeful

availment’ for due process purposes.” Perrow v. Grand Canyon Educ., Inc, No. 09CV670, 2010

WL 271298, at *3 (S.D. Ohio June 30, 2010). While the defendant need not be physically in

Ohio for personal jurisdiction to exist under this subsection, the showing “requires more than




                                                  8
sporadic contact by the defendant with Ohio.” Id; Nat’l K-9, Inc. v. Nat’l Canine Assoc., Inc.,

No. 09CV608, 2010 WL 2663226, at *3 (S.D. Ohio June 30, 2010).

       There is no dispute that Defendant has sold and leased vehicles to Ohio residents. (Wood

Aff., ¶ 6; Vernon Aff., ¶¶ 3–5; Pl. Ex. 2, Giligan Affidavit, ¶¶ 3–5, ECF No. 12-2). But Plaintiff

does not allege any facts that establish that Defendant derives substantial revenue from such

sales. Rather, Plaintiff relies on the same affidavit of Roger Wood, submitted by Defendant,

which states: “the vast majority of the dealership’s gross revenue and net profits comes from the

sale of motor vehicles to residents of West Virginia. While Dutch Miller has sold a few vehicles

to residents of other states, including Ohio, the revenue and profits derived from such sales are

de minimus . . . .” (See Pl. Ex. 3, Wood Affidavit, ¶ 6, ECF No. 12-3).

       Further, Plaintiff does not allege any facts sufficient to establish that Defendant regularly

does or solicits business in Ohio. Defendant is not an Ohio corporation and is not licensed or

authorized to do business in Ohio. (Id. ¶ 3). There is no dispute that Defendant does not and has

never done any of the following: maintained an office in Ohio, employed a sales force in Ohio,

maintained an agent for service of process in Ohio, paid taxes in Ohio, employed anyone in Ohio

for any purpose, maintained corporate records in Ohio, held an Ohio license, owned or leased

personal property in Ohio, or maintained any office, equipment, bank account, telephone

number, or other tangible asset in Ohio. (Id. ¶ 4). Moreover, all vehicles sold to Ohio residents

have been purchased and delivered to those buyers at the dealership in West Virginia. (Id. ¶ 6).

Regardless of whether Defendant has repeat customers, like Ms. Vernon, Plaintiff does not allege

any facts to support that Defendant has an ongoing business relationship with her or any other

Ohio resident. See Stone v. Twiddy & Co. of Duck, Inc., No. 10CV591, 2012 WL 3064103, at *4

(S.D. Ohio July 27, 2012) (explaining that the sale of a home or a short term rental does not



                                                 9
create an ongoing business relationship on its own, even to repeat customers). The lack of

substantial revenue also supports that Defendant does not regularly do or solicit business in

Ohio. Nicholson, 2016 WL 5463215, at *6; see also Beightler v. Produkte Fur Die Medizin AG,

610 F. Supp. 847, 850 (N.D. Ohio 2009) (holding that the defendant’s revenue from its business

dealings with an Ohio company was too low to suggest that it regularly conducted business in

Ohio).

         The Court is also not convinced that Dutch Miller regularly solicits business from Ohio

residents or engages in a persistent course of conduct in Ohio because Defendant’s website states

that it “proudly serve[s] the Tri-State.” (Pl. Mem. Opp., 7). Operation of a website can constitute

purposeful availment of the privilege of acting in Ohio if the website is interactive to a degree

that reveals its specific intent to interact with Ohio residents. Bird v. Parsons, 289 F.3d 865, 874

(6th Cir. 2002). For example, in Wood v. 1-800-Got-Junk?, LLC, this Court held that the

defendant’s website satisfied § 2307.382(A)(4) of Ohio’s long-arm statute where it allowed Ohio

residents to book services with other Ohio franchisees and advertised franchise opportunities in

Ohio. No. 06CV117, 2007 WL 895008, at * 4 (S.D. Ohio Mar. 27, 2007); see also Perrow, 2010

WL 271298, at *4–5 (finding Ohio’s long-arm statute satisfied where defendant’s website

allowed Ohio residents to enroll and participate in online classes). On the other hand, “[p]ersonal

jurisdiction cannot be asserted over a defendant with a merely passive website that does nothing

more than provide information to users in the forum state.” 513 Ventures, LLC v. PIV Enters.,

Inc., No. 11CV573, 2012 WL 995277, at *3 (S.D. Ohio Mar. 23, 2012); see also Logue, 2005

WL 1421958, at *4 (explaining that where a website is accessible to Ohio residents but

completely passive, the website alone cannot confer long-arm jurisdiction over nonresident

defendants). Moreover, “even a non-passive website, one by which the defendant welcomes



                                                 10
business from the forum state, does not establish purposeful availment without additional

allegations that a commercial connection in fact exists between the business and the forum

state.” 513 Ventures, 2012 WL 995277, at *4.

       According to Plaintiff’s Exhibit 3,3 Defendant’s website provides basic information about

the dealership’s South Charleston location, a brief family history of the store, and several West

Virginia telephone numbers. (Website, ECF No. 12-4). Although not raised by Plaintiff,

Defendant does concede in its Reply that Dutch Miller’s website also allows the public to view

Defendant’s inventory and submit questions and information for financing. (Def. Reply, 5). But

Defendant’s website does not permit customers to purchase vehicles, submit payments, enter into

any contracts, or actually secure financing. (Def. Reply, 5); see See, Inc. v. Imago Eyewear Pty,

Ltd., 167 Fed. Appx. 518, 523 (6th Cir. 2006) (noting that an otherwise passive website that

provides the means to contact the defendant through an on-line form is insufficient to establish

personal jurisdiction over the defendant); Premium Balloon Accessories, Inc. v. Control Plastics,

113 Fed. Appx. 50, 51 (6th Cir. 2004) (finding no personal jurisdiction over the defendants under

Ohio’s long-arm statute where the defendants’ website, which listed its products and provided an

order form for download, was accessible to Ohio residents but where purchases could not be

made through the website and the defendants did not have an office or phone number in Ohio);

Wargo v. Lavandeira, No. 08CV2035, 2008 WL 4533673, at *7 (N.D. Ohio Oct. 3, 2008)

(holding that the defendants’ website’s level of interactivity did not establish personal

jurisdiction over defendants where it allowed users to post comments and information but did not

sell any goods or services through the website). But cf. Morel Acoustic, Ltd. v. Morel Acoustics




3
 Defendant does not dispute that Plaintiff’s Exhibit 3 (ECF No. 12-4) is an accurate screenshot
of its website. (Def. Reply, 3, ECF No. 13).
                                                 11
USA, Inc., No. 04CV348, 2005 WL 2211306, at *7 (S.D. Ohio Sep. 7, 2005) (finding the

defendant’s website sufficiently interactive where the website offered to sell goods, provided

order forms to download, provided an e-mail link to place orders, provided payment options and

shipping information, and provided specifications and prices for products while inviting

customers to place orders).

       Other than calling Defendant’s website “non-passive” in its Memorandum (7, ECF No.

12), Plaintiff does not allege that Defendant’s website is interactive or that any Ohio residents,

including Plaintiff, learned of Defendant through its website or used the website in any way. In

other words, Plaintiff makes no factual allegations that Dutch Miller’s website generated any

business between Defendant and Ohio. See Cadle Co. v. Schlichtmann, 123 Fed. Appx. 675, 678

(6th Cir. 2005) (finding no personal jurisdiction over the defendant where the plaintiff did not

allege any interaction or exchange of information occurred between the defendant and Ohio

residents through the defendant’s website); Tewart Enterprises, Inc. v. Dawson, No. 05CV30,

2007 WL 1114819, at * 6 (S.D. Ohio Apr. 13, 2007) (“Whether the Defendants here held

themselves out as welcoming business from Ohio is immaterial because the Plaintiff makes no

allegation that the defendant’s website or letter have generated any business connection between

the defendant[s] and Ohio.”). Therefore, even taking into account Defendant’s concessions, the

fact that Defendant’s website indicates that it serves the “Tri-State”4 without more, does not

specifically target Ohio residents in such a way that Defendant regularly solicits business or

engages in a persistent course of conduct in Ohio. See Beightler, 610 F. Supp. at 851 (noting that

a Kentucky doctor placing a listing in an Ohio telephone directory in the form of a small




4
 For purposes of the analysis, the Court presumes, as Plaintiff suggests, that the “Tri-State” area
Defendant refers to is comprised of Kentucky, Ohio, and West Virginia. (Pl. Mem. Opp., 7).
                                                 12
advertisement did not rise to the level of regularly soliciting business in Ohio) (citing Estate of

Poole v. Grosser, 731 N.E.2d 226 (Ohio Ct. App. 1999)).

        Finding no basis for personal jurisdiction under Ohio’s long-arm statute, it is unnecessary

to analyze jurisdiction under the Due Process Clause. Conn, 667 F.3d at 711–12; Brunner, 441

F.3d at 467.

        B. Venue

        As an alternative to dismissal, Defendant moves for transfer of venue to the United States

District Court for the Southern District of West Virginia pursuant to 28 U.S.C. § 1404(a). (Def.

Mot., 15–16). Section 1404(a) provides that “[f]or the convenience of parties and witnesses, in

the interest of justice, a district court may transfer any civil action to any other district . . . where

it might have been brought . . . .” However, “a transfer under section 1404(a) may not be granted

when the district court does not have personal jurisdiction over the defendants.” Pittock v. Otis

Elevator Co., 8 F.3d 325, 329 (6th Cir. 1993). Instead, 28 U.S.C § 1406(a) “provides the basis

for any transfer made for the purpose of avoiding an obstacle to adjudication on the merits in the

district court where the action was originally brought.” Martin v. Stokes, 623 F.2d 469, 474 (6th

Cir. 1980). Therefore, this Court may sua sponte order that a case be transferred rather than

dismissed pursuant to § 1406, even where the Court does not have personal jurisdiction over the

defendant. Thornton v. Walter, 774 F.2d 1164 (Table), 1985 WL 13711, at *2 (6th Cir. Sep. 17,

1985); Taylor v. Love, 415 F.2d 1118, 1120 (6th Cir. 1969); Mid-America Gutters v. Thompson

Creek Window Co., No. 11CV843, 2012 WL 3224148, at *7 (S.D. Ohio Aug. 6, 2012) (“While

Defendants brought their motions to transfer in the alternative in the event the motions to dismiss

were denied, this Court may sua sponte order that a case be transferred, rather than dismissed

pursuant to Section 1406.”).



                                                   13
        Under § 1406(a), a district court with a case “laying venue in the wrong . . . district shall

dismiss, or if it be in the interest of justice, transfer such case to any district . . . in which it could

have been brought.” There is no dispute that this case could have been brought in the Southern

District of West Virginia. Additionally, on July 23, 2019, Third Party Defendant Thermo King

filed their own Motion to Dismiss Dutch Miller’s Third Party Complaint for Lack of Personal

Jurisdiction, or in the Alternative, for Transfer of Venue (ECF No. 35) to the Southern District of

West Virginia.

        The Court finds that to dismiss the Complaint would only result in unnecessary

duplication of fees and costs. In this case, process has been served, some preliminary discovery

has undoubtedly been completed, and a preliminary pretrial conference has been held (ECF No.

10). Defendants will suffer no prejudice from the transfer as they themselves sought transfer in

the event that the Court did not dismiss Reg Transport or Dutch Miller’s claims. Finally, the

interests of justice favor transfer. Accordingly, transfer to the Southern District of West Virginia,

as opposed to dismissal is the proper course of action.

IV.     CONCLUSION

        For the foregoing reasons, Defendant’s Motion to Dismiss Plaintiff’s Complaint for Lack

of Personal Jurisdiction or, in the Alternative, for Transfer of Venue (ECF No. 11) is

GRANTED to the extent that it seeks transfer of venue. This matter is hereby TRANSFERRED

to the United States District Court for the Southern District of West Virginia, Charleston

Division. Third Party Defendant Thermo King’s Motion to Dismiss Dutch Miller’s Third Party

Complaint for Lack of Personal Jurisdiction, or in the Alternative, for Transfer of Venue (ECF

No. 35) is DENIED as MOOT. The Clerk is DIRECTED to TERMINATE this case from the




                                                    14
docket records of the United States District Court for the Southern District of Ohio, Eastern

Division.

       IT IS SO ORDERED.


                                                     /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE




                                                15
